Quinn, Chief Judge
(dissenting) :
Harrison v United States, June 10, 1968, 36 U. S. Law Week 4549, ploughs no new ground for this Court. It has long been the rule that an accused who is compelled to testify “to explain away” damaging evidence erroneously admitted over his objection does not by his testimony cure the error. United States v Sessions, 10 USCMA 383, 27 CMR 457. Be that as it may, Harrison recognizes that the issue is whether the accused’s “trial testimony was in fact impelled by the prosecution’s wrongful use of his illegally obtained confessions.” Id., at page 4550. There, defense counsel in his opening statement indicated the accused would not testify as to the merits. The record of trial, therefore, indicated, as the Supreme Court held, that “but for the use of his confessions, the petitioner might not have testified at all.” Also, the Government’s case depended to a large extent upon the pretrial statements. In this case, the accused’s testimony on the preliminary issue of admissibility demonstrated that the investigating agents knew more about the circumstances of the offense than he did. As he put it: “[I]t seemed to me that they had known everything right from the start. They knew more than I knew.” All that evidence was properly admitted against the accused and it made out a case of premeditated murder without reference to the accused’s statement. It is not surprising, therefore, that in this case defense counsel told the court members that, while the accused was charged with premeditated murder, the defense “will establish that during the evening of the 19th Specialist Bearchild *604■was so intoxicated that he was unable to form the specific intent or specific design or plan to carry out premeditation in the homicide.” That is precisely what the defense did since the court-martial found the accused guilty only of unpremeditated murder.
In my opinion, the accused's testimony here was not the product of the improperly admitted pretrial statement.1 Under the circumstances disclosed in this record of trial, I would adhere to United States v Trojanowski, 5 USCMA 305, 17 CMR 305, and affirm the decision of the board of review.

 Since I write in dissent, I am willing to assume that the pretrial statement was inadmissible. However, I must record my grave doubts that in a forward combat area in a foreign country, which is where this interrogation took place, the advice given the accused, and which he swore he understood, did not reasonably mean that the Government would furnish him with free counsel, if he so desired.